Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.          Applicant’s election of Invention I (claims 2-7 and 13-16) in the reply filed on 04/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.         Claims 8-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Interpretation
3.           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first mounting arrangement configured to fix the first trunnion member to the table in an engaged state” in claim 1. It should be noted that the first mounting arrangement is defined by the fasteners 432 which extend through the lateral slots 424, 428 of the trunnion 400 and into the table 104 as shown in Fig. 8 and equivalents thereof. 

 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claims 1 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Eccardt et al. (2003/0000359), hereinafter Eccardt, provided with the IDS submitted on 11/12/2020. Regarding claim 1, Eccardt teaches  a table saw comprising: a table 100 that defines a saw blade slot 110; a first trunnion member 170 defining a first axis point of a bevel pivot axis, the first trunnion member supporting a saw carriage 150; a first mounting arrangement (defined by the bolts 178 that engage the bores in the table 100; Figs. 1and 4) configured to fix the first . 
         Regarding claim 12, Eccardt teaches a method of adjusting a bevel pivot axis of a table saw 100, the method comprising: disengaging a first mounting arrangement (defined by the bolts 178 that engages the bores in the table 100; Figs. 1and 4) to unclamp a first trunnion member from a table 100 that defines a saw blade slot 110, the first trunnion member defining a first axis point of a bevel pivot axis and supporting a saw carriage 150; and inhibiting lateral movement and enabling vertical movement of the first trunnion member with a horizontal axis adjustment arrangement (50, 70) when the first mounting arrangement is disengaged. See Figs. 1-6 in Eccardt.

6.          Claims 1, 2 and 12-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cole (5,735,054). Regarding claim 1, Cole teaches  a table saw 70 comprising: a table 78 that defines a saw blade slot 82 (Fig. 5); a first trunnion member (118, 126)  defining a first axis point of a bevel pivot axis (defined by the arcuate slot in the back trunnion 118; Fig. 13), the first trunnion member supporting a saw carriage (Fig. 13); a first mounting arrangement (defined by the bolts 134 that pass through the apertures 122 of brackets 126 and threaded into the apertures 124, which are laterally wider in dimension, in the supporting table 78; Fig. 13) 

         Regarding claim 12, Cole teaches a method of adjusting a bevel pivot axis of a table saw 70, the method comprising: disengaging a first mounting arrangement 
(defined by the bolts 134 that pass through the apertures 122 of brackets 126 and threaded into the apertures 124, which are laterally wider in dimension, in the supporting table 78; Fig. 13) to unclamp a first trunnion member (118, 126)  from a table 78 that defines a saw blade slot 82, the first trunnion member defining a first axis point of a bevel pivot axis and supporting a saw carriage (Fig. 13); and inhibiting lateral movement and enabling vertical movement of the first trunnion member with a horizontal axis adjustment arrangement (138, 140; Fig. 13) when the first mounting arrangement is disengaged. See Figs. 5-15 and col. 10, lines 35-64 in Cole.  
           Regarding claim 2, Cole teaches everything noted above including that the horizontal axis alignment arrangement (138, 140) comprises an elongated member 138 having a threaded region, the first trunnion member (118, 126) defines a 
            Regarding claim 13, Cole teaches everything noted above including that 
the horizontal axis alignment arrangement (138, 140) comprises an elongated member 138 having a threaded region and the first trunnion member (138, 140) defines a threaded opening, and the inhibiting of the lateral movement includes inhibiting the lateral movement by threaded engagement of the threaded region and the threaded opening 134.  

Allowable Subject Matter
7.         Claims 3-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 

 Kennedy (1,669,941) and Woessner (2,704,560) teach a table saw including a first 
 trunnion member.


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  April 19, 2021